 Case 1:21-cv-12247-RMB-SAK Document 1 Filed 06/08/21 Page 1 of 10 PageID: 1




Jon G. Shadinger Jr, Esq.
Shadinger Law, LLC
717 E. Elmer St.
Vineland, NJ 08360
(609) 319-5399
(314) 898-0458 - Fax
js@shadingerlaw.com

                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY
                                   CAMDEN VICINAGE

DENNIS MAURER, an Individual                           :
                                                       :
              Plaintiff,                               :
                                                       :
vs.                                                    :
                                                       :             Case No. 1:21-cv-12247
KELLER DEVELOPMENT, L.L.C.,                            :
a New Jersey Limited Liability Company                 :
                                                       :
            Defendant.                                 :
________________________________________               :



                                         COMPLAINT

       Plaintiff, DENNIS MAURER, an individual, on his behalf and on behalf of all other

mobility impaired individuals similarly situated hereby sues the Defendant, KELLER

DEVELOPMENT, L.L.C., a New Jersey Limited Liability Company, for injunctive relief, damages,

attorney's fees, litigation expenses, and costs pursuant to the Americans with Disabilities Act, 42

U.S.C. §12181 et seq. ("ADA") and the New Jersey Law Against Discrimination, N.J.S.A. 10:5-12.

                                 COUNT I
                      VIOLATION OF TITLE III OF THE
            AMERICANS WITH DISABILITIES ACT, 42 U.S.C. § 12181, et seq.

       1.      Plaintiff, DENNIS MAURER, is an individual residing at 8 Prospect Avenue, Egg

Harbor Township, New Jersey 08234, in the County of Atlantic.
Case 1:21-cv-12247-RMB-SAK Document 1 Filed 06/08/21 Page 2 of 10 PageID: 2




        2.      Defendant, KELLER DEVELOPMENT, L.L.C., holds title to the Subject Property

and/or owns or operates a place of public accommodation alleged by the Plaintiff to be operating in

violation of Title III of the ADA.

        3.      Defendant's property, a shopping center/plaza known as Meeting House Square, is

located at 300 E. Greentree Road, Marlton, New Jersey 08053, in the County of Burlington (also

being known as Block 8.16 Lot 1 on the Municipal Tax Map of Evesham Township) ("the Subject

Property").

        4.      Venue is properly located in the District of New Jersey because venue lies in the

judicial district of the property situs. The Defendant's property is located in and does business

within this judicial district.

        5.      Pursuant to 28 U.S.C. § 1331 and 28 U.S.C. §1343, this Court has been given

original jurisdiction over actions which arise from the Defendant's violations of Title III of the

Americans with Disabilities Act, 42 U.S.C. § 12181 et seq. See also 28 U.S.C. § 2201 and § 2202.

        6.      Plaintiff, DENNIS MAURER, is a New Jersey resident, is sui juris, and qualifies as

an individual with disabilities as defined by the ADA. Plaintiff has multiple sclerosis, is mobility

impaired and requires the use of a wheelchair to ambulate.

        7.      Mr. Maurer has visited the property that forms the basis of this lawsuit on multiple

occasions, with the last such visit occurring in May 2021. Plaintiff plans to return to the Subject

Property in the very near future to avail himself of the goods and services offered to the public at the

property.

        8.      Mr. Maurer has encountered repeated exposure to architectural barriers and otherwise

harmful conditions at the Subject Property. This repeated exposure to architectural barriers and other

harmful conditions has endangered his safety.


                                                   2
Case 1:21-cv-12247-RMB-SAK Document 1 Filed 06/08/21 Page 3 of 10 PageID: 3




       9.      Defendant owns, leases, leases to, or operates a place of public accommodation as

defined by the ADA and the regulations implementing the ADA, 28 CFR 36.201(a) and 36.104.

Defendant is responsible for complying with the obligations of the ADA. The place of public

accommodation that the Defendant owns, operates, leases or leases to is known as Meeting House

Square, which is located at 300 E. Greentree Road, Marlton, New Jersey 08053.

       10.     Mr. Maurer has a realistic, credible, existing and continuing threat of discrimination

from the Defendant's non-compliance with the ADA with respect to this property as described but

not necessarily limited to the allegations in paragraph 13 of this complaint.

       11.     Plaintiff has reasonable grounds to believe that he will continue to be subjected to

discrimination in violation of the ADA by the Defendant. Mr. Maurer desires to visit the Subject

Property, not only to avail himself of the goods and services available at the property but to assure

himself that the Subject Property is in full compliance with the ADA; so that he and others similarly

situated will have full and equal enjoyment of the property without fear of discrimination and

repeated exposure to architectural barriers and other harmful conditions.

       12.     The Defendant has discriminated against the individual Plaintiff and others similarly

situated by denying them access to, and full and equal enjoyment of, the goods, services, facilities,

privileges, advantages and/or accommodations of the buildings, as prohibited by 42 U.S.C. § 12182

et seq. Further, Defendant's actions have caused Plaintiff to be repeatedly exposed to architectural

barriers and the other harmful conditions referenced herein and bodily injury consisting of emotional

distress, mental anguish, suffering and humiliation, and other injuries.

       13.      Defendant has discriminated, and is continuing to discriminate, against the Plaintiff

in violation of the ADA by failing to, inter alia, have accessible facilities by January 26, 1992 (or

January 26, 1993, if Defendant has 10 or fewer employees and gross receipts of $500,000 or less).


                                                 3
Case 1:21-cv-12247-RMB-SAK Document 1 Filed 06/08/21 Page 4 of 10 PageID: 4




A preliminary inspection of the Defendant's property, Meeting House Square, has shown that

violations of the ADA exist. The following are architectural barriers and violations of the ADA that

DENNIS MAURER has personally encountered during his visits to the Subject Property:

Parking and Exterior Accessible Route
         a.    Parking spaces throughout Meeting House Square are not maintained, contain abrupt

changes of level, slopes beyond allowable limits within parking spaces, and lack compliant access

aisles; a violation of Sections 402 and 502 of the 2010 Standards for Accessible Design. Without

proper access aisles Mr. Maurer is unable to access his van freely and safely, on certain occasions he

has parked away from the plaza to ensure that he could access his vehicle.

         b.    Curb ramps/ramps are not provided in all areas of Meeting House Square and those

which are provided are unsafe for wheelchair users. The curb ramps provided contain excessive

slopes, abrupt changes of level, and lack level landings; violating Sections 402, 405, and 406 of the

2010 Standards for Accessible Design. Mr. Maurer is forced to deal with a lack of maneuvering

clearance at the top of the curb ramp; this architectural barrier presents him with the danger of

tipping over and falling from his wheelchair.

         c.    The exterior accessible route from parking spaces at Meeting House Square fails to

provide a safe, accessible route to ramps or curb ramps; violating Section 402 of the 2010 Standards

for Accessible Design. Mr. Maurer is forced to travel through obstacles in order to access the curb

ramps.

         d.    Meeting House Square fails to provide the required amount of compliant accessible

parking spaces and van accessible parking spaces; a violation of Section 502 of the 2010 Standards

for Accessible Design. The lack of compliant accessible parking has forced Mr. Maurer to park

away from the center, in open areas, to ensure safe access to his van.


                                                  4
Case 1:21-cv-12247-RMB-SAK Document 1 Filed 06/08/21 Page 5 of 10 PageID: 5




         e.    Meeting House Square fails to provide an accessible route to the adjacent street,

sidewalk or bus stop, violating Section 206.2.1 of the 2010 Standards for Accessible Design. The

lack of a compliant, accessible route to the sidewalk limits Mr. Maurer's options for accessing the

plaza.

Access to Goods and Services

         f.    Payment counters throughout Meeting House Square are mounted beyond the reach

of Mr., violating Sections 308 and 904 of the 2010 Standards for Accessible Design. Accessible

checkout lines are not provided.

         g.    While attempting to enter tenant spaces, Mr. Maurer is impeded by abrupt changes of

level and/or sloping at the base; a violation of Section 404 of the 2010 Standards for Accessible

Design. Abrupt changes of level present a tipping hazard and can cause damage to Mr. Maurer's

wheelchair.

         h.    Shanghai Express and Marlton Bistro fail to provide accessible dining tables;

violating Section 902 of the 2010 Standards for Accessible Design. The lack of an accessible dining

table effects Mr. Maurer’s ability to dine comfortably.

Restrooms
         i.    Restrooms provided throughout Meeting House Square including those located within

Marlton Bistro and the salons/barbershops are non-compliant and unsafe for use by Mr. Maurer.

Architectural barriers to access at the aforementioned restrooms include incorrect signage,

inaccessible water closets which lack proper controls, and a lack of wheelchair maneuvering space;

violations of Section 601 of the 2010 Standards for Accessible Design.

         j.    Restrooms within Marlton Bistro and the salons/barbershop provide dispensers

which are mounted beyond the reach of Mr. Maurer; violating Section 308 of the 2010 Standards for


                                                5
Case 1:21-cv-12247-RMB-SAK Document 1 Filed 06/08/21 Page 6 of 10 PageID: 6




Accessible Design.

       k.      Lavatories at Marlton Bistro and the salons/barbershop lack proper knee clearance

and accessibility; violating Section 606 the 2010 Standards for Accessible Design. Mr. Maurer is

unable to freely access the lavatory due to a lack of accessibility.

       l.      Restrooms within Marlton Bistro and the salons/barbershop contain improper

centerlines for the water closets and flush controls which are mounted on the wall side, violating

Section 604 of the 2010 Standards for Accessible Design. Mr. Maurer is unable to access flush

controls while in the restrooms due to their improper location.

       m.      The using of restrooms doors at Marlton Bistro and the salons/barbershop are

impeded by round door knobs, improper signage, and a lack of maneuvering clearance; violations of

Section 404 of the 2010 Standards for Accessible Design. Round door knobs, stored goods, and a

lack of maneuvering space impedes Mr. Maurer from easily accessing restroom doors.


       14.     Each of the foregoing violations is also a violation of the 1991 American with

Disabilities Act Accessibility Guidelines (ADAAG) and the 2010 Standards for Accessible Design,

as promulgated by the U.S. Department of Justice.

       15.     The discriminatory violations described in paragraph 13 are not an exhaustive list of

the ADA violations that exist at Defendant's property but are the result of a preliminary inspection.

Plaintiff requires thorough inspection of the Defendant's place of public accommodation in order to

photograph and measure the architectural barriers which exist at the Subject Property and violate the

ADA. The individual Plaintiff, and all other individuals similarly situated, have been denied access

to, and have been denied the benefits of services, programs and activities of the Defendant's

buildings and its facilities, and have otherwise been discriminated against and damaged by the

Defendant because of the Defendant's ADA violations, as set forth above. The individual Plaintiff
                                                  6
Case 1:21-cv-12247-RMB-SAK Document 1 Filed 06/08/21 Page 7 of 10 PageID: 7




and all others similarly situated will continue to suffer such discrimination, injury and damage

without the immediate relief provided by the ADA as requested herein. In order to remedy this

discriminatory situation, the Plaintiff requires an inspection of the Defendant's place of public

accommodation in order to determine all of the areas of non-compliance with the ADA.

       16.     Defendant has discriminated against the Plaintiff by denying him access to full and

equal enjoyment of the goods, services, facilities, privileges, advantages and/or accommodations of

its place of public accommodation or commercial facility in violation of 42 U.S.C. § 12181 et seq.

and 28 CFR 36.302 et seq. Furthermore, the Defendant continues to discriminate against the

Plaintiff and all those similarly situated by failing to make reasonable modifications in policies,

practices or procedures, when such modifications are necessary to afford all offered goods, services,

facilities, privileges, advantages or accommodations to individuals with disabilities; and by failing to

take such efforts that may be necessary to ensure that no individual with a disability is excluded,

denied services, segregated or otherwise treated differently than other individuals because of the

absence of auxiliary aids and services.

       17.     Plaintiff is without adequate remedy at law and is suffering irreparable harm,

including bodily injury, consisting of emotional distress, mental anguish, suffering and humiliation,

and other injuries. Considering the balance of hardships between the Plaintiff and the Defendant, a

remedy in equity is warranted. Furthermore, the public interest would not be disserved by a

permanent injunction.

       18.     Plaintiff has retained the undersigned counsel and is entitled to recover attorney's

fees, costs and litigation expenses from the Defendant pursuant to 42 U.S.C. § 12205 and 28 CFR

36.505.

       19.     Defendant is required to remove the existing architectural barriers to the physically


                                                   7
Case 1:21-cv-12247-RMB-SAK Document 1 Filed 06/08/21 Page 8 of 10 PageID: 8




disabled when such removal is readily achievable for its place of public accommodation that have

existed prior to January 26, 1992, 28 CFR 36.304(a); in the alternative, if there has been an

alteration to Defendant's place of public accommodation since January 26, 1992, then the Defendant

is required to ensure – to the maximum extent feasible – that the altered portions of the facility are

readily accessible to and useable by individuals with disabilities, including individuals who use

wheelchairs, 28 CFR 36.402; and finally, if the Defendant's facility is one which was designed and

constructed for first occupancy subsequent to January 26, 1993, as defined in 28 CFR 36.401, then

the Defendant's facility must be readily accessible to and useable by individuals with disabilities as

defined by the ADA.

       20.     Notice to Defendant is not required as a result of the Defendant's failure to cure the

violations by January 26, 1992 (or January 26, 1993, if Defendant has 10 or fewer employees and

gross receipts of $500,000 or less). All other conditions precedent have been met by Plaintiff or

waived by the Defendant.

       21.     Pursuant to 42 U.S.C. § 12188, this Court is provided with authority to grant Plaintiff

Injunctive Relief, including an order to require the Defendant to alter Meeting House Square and

make the Subject Property readily accessible and useable to the Plaintiff and all other persons with

disabilities as defined by the ADA; or by closing the Subject Property until such time as the

Defendant cures its violations of the ADA.

WHEREFORE, Plaintiff respectfully requests:

        a.     The Court issue a Declaratory Judgment that determines that the Defendant at the

    commencement of the subject lawsuit is in violation of Title III of the Americans with

    Disabilities Act, 42 U.S.C. § 12181 et seq.

        b.     Injunctive relief against the Defendant including an order to make all readily


                                                  8
Case 1:21-cv-12247-RMB-SAK Document 1 Filed 06/08/21 Page 9 of 10 PageID: 9




    achievable alterations to the facility; or to make such facility readily accessible to and usable by

    individuals with disabilities to the extent required by the ADA; and to require the Defendant to

    make reasonable modifications in policies, practices or procedures, when such modifications are

    necessary to afford all offered goods, services, facilities, privileges, advantages or

    accommodations to individuals with disabilities; and by failing to take such steps that may be

    necessary to ensure that no individual with a disability is excluded, denied services, segregated

    or otherwise treated differently than other individuals because of the absence of auxiliary aids

    and services.

        c.      An award of attorney's fees, costs and litigation expenses pursuant to 42 U.S.C.

    § 12205.

        d.      Such other relief as the Court deems just and proper, and/or is allowable under

    Title III of the Americans with Disabilities Act.

                                   COUNT II
             VIOLATION OF NEW JERSEY LAW AGAINST DISCRIMINATION
                                (N.J.S.A. 10:5-12)

       22.      Plaintiff re-alleges and incorporates by reference all allegations set forth in this

Complaint as fully set forth herein.

       23.      Defendant's facility is a place of public accommodation as defined by N.J.S.A 10:5-5,

(New Jersey Law Against Discrimination).

       24.      New Jersey law provides that all persons shall have the opportunity to obtain all the

accommodations, advantages, facilities, and privileges of any public place of accommodation

without discrimination on the basis of disability. This opportunity is recognized and declared to be a

civil right (N.J.S.A. 10:5-4.).

       25.      As set forth above, Defendant has violated the New Jersey Law Against


                                                  9
Case 1:21-cv-12247-RMB-SAK Document 1 Filed 06/08/21 Page 10 of 10 PageID: 10




Discrimination by denying disabled individuals the full and equal enjoyment of the goods, facilities,

services and accommodations available at the Subject Property.

       26.     As a result of the aforementioned discrimination, repeated exposure to architectural

barriers and other harmful conditions; Plaintiff has sustained bodily injury in the form of emotional

distress, mental anguish, suffering and humiliation, and other injuries, in violation of the New Jersey

Law Against Discrimination.

WHEREFORE, Plaintiff respectfully demands judgment for damages, attorney's fees, litigation

expenses, including expert fees and costs pursuant to the New Jersey Law Against Discrimination.



Respectfully submitted,


       June 8, 2021
Dated:_____________________                     /s/ Jon G. Shadinger Jr.
                                               __________________________
                                               Jon G. Shadinger Jr., Esq.
                                               Shadinger Law, LLC
                                               NJ Attorney ID No. 036232017
                                               717 E. Elmer St.
                                               Vineland, NJ 08360
                                               (609) 319-5399
                                               (314) 898-0458 - Fax
                                               js@shadingerlaw.com
                                               Attorney for Plaintiff, Dennis Maurer




                                                  10
